UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-53000 (Commission file number) SPICY PICKLE FRANCHISING, INC. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation or organization) 38-3750924 (IRS Employer Identification No.) 90 Madison Street, Suite 700, Denver, Colorado (Address of principal executive offices) (Zip Code) (303) 297-1902 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No þ (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of July 31, 2010 there were 82,494,274 shares of common stock outstanding. Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations (unaudited) for the three months and six months ended June 30, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. (Removed and Reserved) 28 Item 5. Other Information 28 Item 6. Exhibits 28 SIGNATURES 30 2 Spicy Pickle Franchising, Inc. Condensed Consolidated Balance Sheets June 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, trade Inventory Prepaid expenses and other current assets Property and equipment, net of accumulated depreciation Other assets: Deposits and other assets Goodwill Other intangible assets Total other assets Total assets $ $ Liabilities and equity Current liabilities: Current portion of long term debt $ $ Accounts payable Accrued expenses and compensation Deferred franchise revenue Dividends accrued Total current liabilities Long-term debt - Notes payable related parties Deferred rent expense Commitments and contingencies - - Equity Spicy Pickle Franchising Inc. stockholders' equity Preferred stock, $.001 par value, 20,000,000 shares authorized, none issued or outstanding - - Common stock, $.001 par value, 200,000,000 shares authorized,82,494,274 and 80,994,274 shares issued and outstanding in 2010 and 2009, respectively Additional paid in capital Fair value of common stock warrants Accumulated (deficit) ) ) Accumulated comprehensive (loss) ) ) Total Spicy Pickle Franchising, Inc. stockholders' equity Non controlling interest Total equity Total liabilities and equity $ $ See the accompanying notes to the consolidated financial statements 3 Spicy Pickle Franchising, Inc. Condensed Consolidated Statements of Operations and Comprehensive Loss For The Three Months and Six Months Ended June 30, 2010 and 2009 (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenue: Restaurant and bakery sales $ Franchise fees and royalties Total revenues Operating costs and expenses: Restaurant and bakery: Cost of sales Labor Occupancy Depreciation Other operating costs Total restaurant and bakery operating costs Franchise and general: General and administrative Depreciation Total franchise and general Total operating costs and expenses (Loss) from operations ) Other income (expense): Interest income (expense) Other income (expense) - ) - ) Total other income (expense): ) Net (loss) Dividends on preferred stock - ) - ) Net (loss) attributable to common shareholders ) Other comprehensive income (loss): Foreign currency translation (loss) Comprehensive (loss) $ ) $ ) $ ) $ ) Per share information - basic and fully diluted: Weighted average shares outstanding Net (loss) per share $ ) $ ) $ ) $ ) See accompanying notes to condensed consolidated financial statements 4 Spicy Pickle Franchising, Inc. Condensed Consolidated Statements of Cash Flows Six Months Ended June 30, 2010 and 2009 (Unaudited) Net cash (used in) operating activities $ ) $ ) Cash flows from investing activities: Purchase of property and equipment ) - Net cash (used in) investing activities ) - Cash flows from financing activities: Proceeds from note payable to related parties Proceeds from notes payable - Repayment of notes payable ) ) Net cash provided byfinancing activities Effect of foreign exchange rate changes ) ) Net (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Cash paid for income taxes $
